Registration No. 811-02753 Registration No. 002-59353 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Post-Effective Amendment No. 74 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. 74 x (Check appropriate box or boxes) SBL FUND (Exact Name of Registrant as Specified in Charter) , SUITE 600, ROCKVILLE, MARYLAND 20850 (Address of Principal Executive Offices/Zip Code) Registrant’s Telephone Number, including area code: (301) 296-5100 Copies To: Donald C. Cacciapaglia, President 805 King Farm Boulevard Suite 600 Rockville, MD 20850 Amy J. Lee, Secretary 805 King Farm Boulevard Suite 600 Rockville, MD 20850 It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 o on pursuant to paragraph (b) of Rule 485 o60 days after filing pursuant to paragraph (a)(1) of Rule 485 oon pursuant to paragraph (a)(1) of Rule 485 o75 days after filing pursuant to paragraph (a)(2) of Rule 485 o on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (“1933 Act”) and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No.74 under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No.74 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Topeka, and State of Kansas on the 4th day of September 2013. SBL FUND (the Registrant) By: DONALD C. CACCIAPAGLIA Donald C. Cacciapaglia, President Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities indicated and on the 4th day of September 2013. Jerry B. Farley Director Donald A. Chubb, Jr. Director Penny A. Lumpkin Director Harry W. Craig, Jr. Director Maynard Oliverius Director SBL FUND By: AMY J. LEE Amy J. Lee, as Attorney-In-Fact for the Officers and Directors Whose Names Appear Opposite By: NIKOLAOS BONOS Nikolaos Bonos, Treasurer (principalfinancial officer and principal accounting officer) By: DONALD C. CACCIAPAGLIA Donald C. Cacciapaglia, Director and President EXHIBIT LIST Exhibit NumberExhibit: EX-101.INSXBRL Instance Document EX-101.SCHXBRL Taxonomy Extension Schema Document EX-101.CALXBRL Taxonomy Extension Calculation Linkbase EX-101.DEFXBRL Taxonomy Extension Definition Linkbase EX-101.LABXBRL Taxonomy Extension Label Linkbase EX-101.PREXBRL Taxonomy Extension Presentation Linkbase
